internal_revenue_service number release date index number --------------------------------------------- ----------------------------- -------------------------- --------------------------- ------------------------------------ ------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-142730-05 date february legend legend decedent spouse marital trust education trust attorney date university state state statute dear --------------- -------------------------------------------- -------------------------------------------- ------------------------------------------------------------- ----------------------------- --------------------- -------------------------- -------------------------------------------------------- ----------- ---------------------------------------------- this is in response to the date letter and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust under sec_26_2654-1 of the generation-skipping_transfer gst tax regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust and to allocate decedent’s available gst_exemption to the exempt trust the facts and representations submitted are summarized as follows decedent died testate on date survived by spouse under article iii of decedent’s will following certain specific bequests the remainder of decedent’s estate was to be held in trusts including marital trust plr-142730-05 marital trust provides that the trustees are required to pay the net_income of marital trust to spouse in convenient installments not less frequently than quarterly section dollar_figure provides that the trustees other than spouse may encroach upon the principal of marital trust for spouse’s proper support maintenance comfort and welfare or to provide against any emergency affecting spouse whether occasioned by accident sickness or otherwise upon spouse’s death the trustees are to make a series of cash gifts to certain named individuals and charities the remaining assets will be divided into two shares one to benefit university and an education trust to benefit spouse’s great nieces and great nephews decedent’s attorney attorney prepared the united state estate and generation-skipping_transfer_tax return form_706 and filed it within the time prescribed by law on schedule m bequests etc to surviving_spouse a qtip_election under sec_2056 was made with respect to marital trust attorney did not advise decedent’s estate to sever marital trust into an exempt trust and nonexempt trust to make the reverse_qtip_election or to allocate decedent’s gst_exemption to marital trust the errors were discovered by attorney’s partner upon review of spouse’s estate plan the trustees of marital trust propose to divide marital trust into two separate trusts the gst exempt marital trust and the gst nonexempt marital trust the gst exempt marital trust will receive a fraction of the assets owned by the marital trust the numerator of which is equal to the decedent’s unused gst_exemption and the denominator of which is equal to the value of the assets of the marital trust the gst nonexempt marital trust will continue to own the balance of the assets not transferred to the gst exempt marital trust the terms of the gst exempt marital and gst nonexempt marital trusts will provide in the aggregate for the same succession of interests and beneficiaries as are provided in marital trust state statute provides that after notice to the qualified beneficiaries a trustee may divide a_trust into two or more separate trusts if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust the terms of each net trust created by a division under this section do not have to be identical if the interest of each beneficiary is substantially the same under the terms of the trust prior to its division and the combined terms of all trusts after the division you have requested an extension of time under sec_301_9100-1 and sec_301_9100-3 to sever marital trust under sec_26_2654-1 into a gst exempt marital trust and a gst nonexempt marital trust to make a reverse_qtip_election under sec_2652 with respect to the gst exempt marital trust and to allocate decedent’s gst available exemption to the gst exempt marital trust sec_2632 provides that any allocation by an individual of his gst sec_26_2632-1 provides in part that an allocation of a decedent's plr-142730-05 sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation once made shall be irrevocable exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed unused gst_exemption by the executor of the decedent's_estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted the due_date an allocation of gst_exemption to a_trust whether or not funded at the time the form_706 or form 706na is filed is effective if the notice of allocation clearly identifies the trust and the amount of the decedent's gst_exemption allocated to the trust transferor means -- a in the case of any property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made reverse qtip return on which the qtip_election is made included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trust provide in the aggregate for the same succession of sec_2652 provides in part that in the case of -- a any trust with sec_26_2652-2 provides that an election under sec_2652 is made on the sec_2652 provides in part that for purposes of chapter the term sec_26_2654-1 provides in part that the severance of a_trust that is under sec_301_9100-1 the commissioner may grant a reasonable extension of plr-142730-05 interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides in part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief as a result of the qtip_election made on the form_706 spouse is considered the transferor of the property for gst tax purposes therefore decedent's remaining gst_exemption may not be allocated to marital trust however if marital trust is severed into two portions and a reverse_qtip_election under sec_2652 is made with respect to the gst exempt marital trust decedent will be treated as the transferor of the gst exempt marital trust assets based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted to sever marital trust into a gst exempt marital trust and a gst nonexempt marital trust to file a supplemental form_706 making the reverse_qtip_election with respect to the gst exempt marital trust sec_301_9100-3 provides in part except as provided in sec_301 plr-142730-05 and to allocate decedent’s available gst_exemption to the gst exempt marital trust the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
